     Case 2:15-cv-05858 Document 111 Filed 12/11/20 Page 1 of 5 PageID #: 2741




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

HELEN CANNON, et al.,

                              Plaintiffs,

v.                                                CIVIL ACTION NO. 2:15-cv-05858

ETHICON, INC., et al.,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER
               (Dismissing Without Prejudice for Lack of Personal Jurisdiction)

          Pending before the court is the Motion to Dismiss for Lack of Personal

Jurisdiction [ECF No. 98] filed by defendants Ethicon, Inc. and Johnson & Johnson

(collectively “Ethicon”) as to plaintiff Helen Cannon. The court will construe this

motion to include Ethicon, LLC. The plaintiff has responded [ECF No. 104]. For the

reasons stated below, this motion is GRANTED.

     I.        Background

          This case is one of several thousand assigned to me by the Judicial Panel on

     Multidistrict Litigation. These MDLs involve the use of transvaginal surgical

     mesh to treat pelvic organ prolapse or stress urinary incontinence.

          Legal Standard

          A.      Motion to Dismiss

          When a defendant moves to dismiss for lack of personal jurisdiction pursuant

to Rule 12(b)(2) of the Federal Rules of Civil Procedure, “the plaintiff ultimately bears
  Case 2:15-cv-05858 Document 111 Filed 12/11/20 Page 2 of 5 PageID #: 2742




the burden of proving to the district court judge the existence of jurisdiction over the

defendant by a preponderance of the evidence.” New Wellington Fin. Corp. v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005) (citing Combs v.

Bakker, 886 F.2d 673, 676 (4th Cir. 1989)). When the court addresses the

jurisdictional question based on the “motion papers, supporting legal memoranda and

the relevant allegations of a complaint, the burden on the plaintiff is simply to make

a prima facie showing of a sufficient jurisdictional basis to survive the jurisdictional

challenge.” Id. (quoting Combs 886 F.2d at 676). In those circumstances, the court

“must construe all relevant pleading allegations in the light most favorable to the

plaintiff, assume credibility, and draw the most favorable inferences for the existence

of jurisdiction.” Id. (quoting Combs 886 F.2d at 676).

      B.     Choice of Law

      Under 28 U.S.C. § 1407, this court has authority to rule on pre-trial motions.

In multidistrict litigation cases such as this, personal jurisdiction is determined by

reference to the law of the transferor forum. In re Plumbing Fixtures Litig., 342 F.

Supp. 756, 758 (J.P.M.L. 1972). Specifically, “in cases that are consolidated for

pretrial purposes under 28 U.S.C. § 1407, a transferee court can exercise personal

jurisdiction only to the same extent as the transferor court could.” In re Sterling

Fisher & Co., Inc. Sec. Litig., 222 F. Supp. 2d 289, 300 (E.D.N.Y. 2002). Therefore, I

apply California law for the purpose of determining the issue of personal jurisdiction.




                                           2
  Case 2:15-cv-05858 Document 111 Filed 12/11/20 Page 3 of 5 PageID #: 2743




      C.     Personal Jurisdiction

      “A federal court may assume jurisdiction over a foreign defendant only to the

extent permitted by the forum state’s long-arm statute and by the Due Process Clause

of the Constitution.” Dakota Indus., Inc. v. Ever Best Ltd., 28 F.3d 910, 915 (8th Cir.

1994). The California long-arm statute extend[s] “jurisdiction on any basis not

inconsistent with the constitution of [California] or of the United States.” Code Civ.

Proc. § 410.10. Consequently, the statutory inquiry merges with the constitutional

inquiry, and the court must determine whether exercising personal jurisdiction over

the defendant is consistent with the Due Process Clause. See id.

      The Supreme Court has recognized two types of personal jurisdiction: general

jurisdiction and specific jurisdiction. Bristol-Myers Squibb Co. v. Superior Court of

Cal., S.F. Cty., 137 S. Ct. 1773, 1779–80 (2017). “A court with general jurisdiction

may hear any claim against that defendant,” including claims that are unrelated to

an out-of-state defendant’s contacts with the forum. Id. at 1780. Courts may assert

general jurisdiction over defendant corporations when “their affiliations with the

State are so ‘continuous and systematic’ as to render them essentially at home in the

forum State.” Daimler AG v. Bauman, 134 S. Ct. 746, 754, (2014) (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Barring an

“exceptional case,” a corporation is at home only in its place of incorporation and its

principal place of business. See Daimler AG v. Bauman, 134 S. Ct. 746, 760–61 &

n.19 (2014); see also BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017) (finding an

out-of-state defendant with over 2,000 miles of in-state railroad tracks and more than



                                          3
  Case 2:15-cv-05858 Document 111 Filed 12/11/20 Page 4 of 5 PageID #: 2744




2,000 in-state employees not essentially at home). Mere sale of a product in a state

does not warrant a finding that the out-of-state defendant is essentially at home in

the state. See Daimler AG v. Bauman, 134 S. Ct. 746, 757 (2014).

         A court with specific jurisdiction may hear claims that arise from an out-of-

state defendant’s contacts with the relevant forum. Bristol-Myers Squibb Co., 137 S.

Ct. at 1780. When there is no connection between the plaintiff’s claims and the

defendant’s forum contacts, the court does not have specific jurisdiction regardless of

the extent of the defendant’s other forum contacts. Id. at 1781.

   II.        Analysis

         A.      General Jurisdiction

         Ethicon is not incorporated in California, nor is its principal place of business

in California. Given that Ethicon’s only contact with California mentioned in the

record is Ethicon’s sale of mesh products within California, Ethicon is not essentially

at home in California. See Daimler AG v. Bauman, 134 S. Ct. at 757. Accordingly, I

FIND the court does not have general jurisdiction over Ethicon in this case.

         B.      Specific Jurisdiction

         Ethicon’s only contact with California mentioned in the record is Ethicon’s sale

of mesh products within California. Given that the record indicates no connection

between the mesh product implanted in the plaintiff in Pennsylvania and Ethicon’s

mesh products sold in California, a finding of specific jurisdiction is not appropriate.

See Bristol-Myers Squibb Co., 137 S. Ct. at 1781. Accordingly, I FIND the court does

not have specific jurisdiction over Ethicon in this case.



                                             4
  Case 2:15-cv-05858 Document 111 Filed 12/11/20 Page 5 of 5 PageID #: 2745




   III.   Conclusion

      For the reasons stated above, it is ORDERED that Ethicon’s Motion to Dismiss

[ECF No. 98] is GRANTED and the defendants Ethicon, Inc., Ethicon, LLC and

Johnson & Johnson are DISMISSED without prejudice as to plaintiff Helen Cannon.

The court further ORDERS that “Does 1 through 500” are DISMISSED. The court

DIRECTS the clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                     ENTER: December 11, 2020




                                        5
